DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 12, 15, 16, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 5,506,924).
Regarding claim 1, Inoue teach a light apparatus (figures 2, 5a-5c, 14) comprising:
a light guide plate (50; see at least figure 2, 5a-5c and 14) comprising a first major surface (top portion of light guide 50; see at least figure 14), a second major surface (bottom portion of 50; see at least figure 14), and a first edge (left side portion of 50; see at least figure 14) extending between the first major surface (top portion of light guide 50; see at least figure 14) and the second major surface (bottom portion of 50; see at least figure 14), the second major surface (bottom portion of 50; see at least figure 14) comprising a plurality of grooves (1; see at least figures 2, 5a and 14), each groove (1) of the plurality of grooves comprising a first surface (1a; see at least figure 5a) and a second surface (1b; see at least figure 5a) opposed to the first surface (1a), the first surface of each groove comprising a first convex portion (see at least figure 5a), and a maximum depth of each groove (1) is defined between the second major surface and a base of the corresponding groove (see at least figures 5a-5c)
a light source (52; see at least figure 15) positioned to emit light into the first edge (left side surface of 50 in at least figure 14) of the light guide plate (50; see at least figure 14).
Regarding claim 6, Inoue teaches the light apparatus of claim 1, wherein the first convex portion (see curvature of at least 1a in figure 5a) of the first surface of each groove (1) is closer to the light source (52) than the second surface (1b) of the corresponding groove (1; see at least figures 5a-5b). 	
Regarding claim 7, Inoue teaches the light apparatus of claim1, wherein the second surface (1b) of each groove comprises a second convex portion (see at least figures 5b, 5c where second convex portion of groove is shown).
Regarding claim 11, Inoue teaches the light apparatus of claim 7, wherein the first convex portion of the first surface (1a) and the second convex portion of the second surface (1b) of each groove meet at the base (see at least figure 5b, 5c).
Regarding claim 12, Inoue teach the light apparatus of claim 1, wherein the pair of surfaces (see at least figure 5b and 5c) of each groove of the plurality of grooves meets at the base (see groove 1 in at least figure 5b).
Regarding claim 15, Inoue teaches the light apparatus of claim 1, wherein a reflector (54; figure 14) faces the second major surface (bottom surface of 50 in at least figure 14) of the light guide plate (50; see at least figure 14).
Regarding claim 16, Inoue teach the light apparatus of claim 1, wherein the grooves (1; see at least figure 5a-5c) of the plurality of grooves (1) are spaced apart from one another and extend substantially parallel to the first edge (left side of light guide 50; see at least figure 14).
Regarding claim 20, Inoue teach the light apparatus of claim 1, wherein the first and second major surfaces (top and bottom surfaces of 50 in at least figure 14) of the light guide plate (50; see at least figure 14) each comprise a quadrilateral shape (see shape of light guide plate 50 in at least figure 14), the light guide plate (50) further comprising a second edge (see at least figure 14) extending between the first and second major surfaces (see at least figure 14) and opposite the first edge (see at least figure 14), a third edge extending from the first edge to the second edge (see at least figure 14), and a fourth edge opposite the third edge (see light guide 50 in at least figure 14), a length of the light guide plate (50; see at least figure 14) defined between the first edge and the second edge (see at least figure 14), and a width of the light guide plate (50) defined between the third edge and the fourth edge (see at least figure 14).
Regarding claim 21, Inoue teaches the light apparatus of claim 20, wherein a spacing between pairs of adjacent grooves (1; see at least figures 5a-5c) of the plurality of grooves along the length of the light guide plate (50) decreases as a distance of the pair of adjacent grooves from the first edge increases (see at least figures 5a-5c).
Claims 3-5, 8-10, 13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5,506,924) in view of Yamada et al. (US 2016/0102834 A1).
Regarding claim 3, Inoue teach the light apparatus of claim 1, but do not explicitly teach wherein a depth angle of the first convex portion of the first surface of each groove is from about 10° to about 55°. 
Yamada et al. teach a depth angle of a grove having convex portions that are varying depth angles (see paragraphs [0046]-[0048] and at least figures 4(a-c)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the depth angle of each grove of Teragaki et al. to have varying depth angles as taught by Yamada et al. as an obvious design choice to achieve a desired illumination output. 
Yamada et al., however, do not explicitly teach the depth angle range of each groove is from about 10° to about 55°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the depth angle of Yamada et al. to range from about 10° to about 55° as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 4, Inoue teach the light apparatus of claim 1, but do not explicitly teach wherein the first convex portion of the first surface of each groove comprises a radius of curvature. Yamada et al. teach a groove having a first surface comprising a radius of curvature (see paragraph [0049] and at least figures 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first convex portion of the first surface of each groove to comprise a radius of curvature in the light apparatus of Inoue as taught by Yamada et al. as an obvious design choice.
Regarding claim 5, Inoue modified by Yamada et al. teach the light apparatus of claim 4, and Yamada et al. further teaches wherein the radius of curvature of the first convex portion of the first surface of each groove is equal to the maximum depth of the corresponding groove (see paragraph [0049] and at least figures 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first convex portion of the first surface of each groove to comprise a radius of curvature as taught by Yamada et al. as an obvious design choice.
Regarding claim 8, Inoue teaches the light apparatus of claim 7, but do not explicitly teach wherein a depth angle of the second convex portion of the second surface of each groove is from about 1° to about 55°. 
Yamada et al. teach a depth angle of a grove having convex portions that are varying depth angles (see paragraphs [0046]-[0048] and at least figures 4(a-c)). Yamada et al. teach a depth angle of a grove having convex portions that are varying depth angles (see paragraphs [0046]-[0048] and at least figures 4(a-c)). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the depth angle of each grove of Teragaki et al. to have varying depth angles as taught by Yamada et al. as an obvious design choice to achieve a desired illumination output. 
Yamada et al., however, do not explicitly teach the depth angle range of each groove is from about 1° to about 55°.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the depth angle of Yamada et al. to range from about 1° to about 55° as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 9, Inoue modified by Yamada et al. teaches the light apparatus of claim 3, and Yamada et al. teach wherein the depth angle of the first convex portion of the first surface of each groove of the plurality of grooves changes as a function of a distance of the groove from the first edge (see at least figure 3 where the depths of the portions 33a to 33f changes as a function of a distance of the groove from a first edge Si). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the depth angle of the first convex portions as the distance from a side edge changes in the light apparatus of as taught by Yamada et al. as an obvious design choice.
Regarding claim 10, Inoue teaches the light apparatus of claim 7, but are silent about wherein the depth angle of the first convex portion of the first surface and the depth angle of the second convex portion of the second surface is the same for each groove. Yamada et al. teach a depth angle of a grove having convex portions with first and second surfaces are the same for each groove (see paragraphs [0046]-[0048] and at least figures 4(a-c)). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first and second surfaces of each groove Inoue to have the same depth angle as taught by Yamada et al. as an obvious design choice to achieve a desired illumination output.
Regarding claim 13, Inoue teach the light apparatus of claim 1, but do not explicitly teach wherein the base comprises a cusp. Yamada et al. teach light guide (see at least figure 3) having grooves (33a-f; see at least figure 3) having a base comprising a cusp (see at least figure 3 where grooves 33a-f have a cusp portion where the sides of each groove meet). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the base of the grooves of Inoue to comprise a cusp as taught by Yamada et al. as an alternative design choice.
	Regarding claim 27, Inoue teach a method of emitting light with the light apparatus of claim 1, and comprising:
injecting light emitted from the light source (52; see at least figure 14) through the first edge (see at least figure 14 where light source 52 is positioned next to a first edge of light guide 50) of the light guide plate (50; see at least figure 14) and into the light guide plate (50; see at least figure 14);
propagating the light injected into the light guide plate (10) by total internal reflection, at least a portion of the propagating light exiting the light guide plate (10; see at least figure 2) into at least one groove of the plurality of grooves (11; see at least figure 2); but do not explicitly teach wherein at least 20% of the propagating light exiting the light guide plate into the at least one groove is directed back into the light guide plate.
Yamada et al. teach a light guide wherein a substantial amount of emitting light  is directed back into the light guide as shown in at least figures 6(a) and 6(b) where all light impinging upon grove is reflected back into the light guide.
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the light apparatus of Inoue to have the at least one groove direct propagating light exiting the light guide plate back into the light guide plate as taught by Yamada et al. as an alternative design choice to prevent light loss and achieve a desired illumination output.
Regarding claim 28,  Inoue modified by Yamada et al. teach the method of claim 27, and Yamada et al. further teach comprising passing the light propagating in the light guide plate through the first major surface of the light guide plate but do not explicitly teach a peak radiance oriented from 0° to 30° from a direction normal to the first major surface of the light guide plate. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light guide plate of Inoue modified by Yamada et al. to  have a peak radiance oriented from 0 degrees to 30 degrees as an alternative and obvious design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 29, Inoue modified by and Yamada et al. teach the method of claim 27, and Yamada et al. further teach wherein at least 50% of the propagating light exiting the light guide plate into the at least one groove is directed back into the light guide plate (see light guide wherein a substantial amount of emitting light  is directed back into the light guide as shown in at least figures 6(a) and 6(b)).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the light apparatus of Inoue to have the at least one groove direct propagating light exiting the light guide plate back into the light guide plate as taught by Yamada et al. as an alternative design choice to prevent light loss and achieve a desired illumination output.
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5,506,924) in view of Teragaki et al. (US 6,123,431)
Regarding claim 22, Inoue teach the light apparatus of claim 20, but does not explicitly teach wherein the spacing between the pairs of adjacent grooves along the length of the light guide plate is from about 10 micrometers to about 5 millimeters.
Teragaki et al. teach the plurality of grooves 10 along the length of the light guide plate 10 and the spacing between pairs of adjacent grooves decreases as a distance of the pair of adjacent grooves from the first edge increases (see at least figure 2 where the distances between grooves 11 decreases further away from the first edge 10d).   While Teragaki teaches the pairs of adjacent grooves along the length of the light guide plate having a predetermine spacing in between (i.e., setting approximately in the range of 0.3 millimeters to 1 millimeters or 0.5 mm, see col. 8, lines 52-59, col. 19, lines 30-34), Teragaki et al. do not explicitly teach wherein the spacing between the pairs of adjacent grooves along the length of the light guide plate is from about 10 micrometers to about 5 millimeters.
However, providing a specific spacing/interval between the pairs of adjacent grooves along the length of the light guide plate would have been an obvious design choice to one of ordinary skill in the art.  
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the grooves of Teragaki et al to be spaced about 10 micrometers to about 5 millimeters as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875                          

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875